DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4 April 2022 (hereinafter “Reply”) has been entered.
	
Status of the Claims
Claims 1-2, 5, 16, 18, and 23 are currently amended.
Claims 3, 6, 8-15, 19, and 21-22 have been canceled.
Claims 24-33 are newly added.
Claims 1-2, 4-5, 7, 16-18, 20, and 23-33 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Claims 1-2, 4-5, 7, 16-18, 20, and 23-33 are not entitled to the benefit of prior-filed Application Nos. 15/537,338 and 16/854,628.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e). The later-filed application must be an application for a patent for an invention which is also disclosed in the prior-filed application (nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this application. 
Regarding claim 1, there is a lack of support for at least the following limitation(s): “wherein the first feature information is displayed overlapped at least in part with the first visual representation” and “wherein the second feature information is displayed overlapped at least in part with the second visual representation.” The prior-filed applications do not disclose these limitations for at least the same reasons provided below with respect to the disclosure of the instant application.
Claims 2, 4-5, 7, and 23-24 depend on claim 1, and thus are not supported for at least the reasons given above. 
Claims 16-18, 20, and 23-33 are also not supported for at least the same reasons given above.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-5, 7, 16-18, 20, and 23-33 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there does not appear to be adequate support for the following newly amended/added limitation(s): “wherein the first feature information is displayed overlapped at least in part with the first visual representation” and “wherein the second feature information is displayed overlapped at least in part with the second visual representation.” Applicant should specifically indicate support in the original disclosure for new or amended claims. MPEP §§ 2163(II)(A)(3)(b), 2163.06(I). Applicant has not specifically indicated support for the newly amended/added claim limitation(s). Furthermore, a review by the Examiner of the original disclosure failed to find sufficient description of feature information comprising an expression of a user mood overlapping a visual representation of speech information. Rather, the only seemingly relevant illustration, figure 6B, shows the expression of user mood (i.e., the text “Happy”) as not overlapping the representation of visual information of the speech information (i.e., the pictogram resembling an audio wave).
Claims 2, 4-5, 7, and 23-24 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 16-18, 20, and 23-33 are rejected for substantially the same reasons given above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 16-18, 20, and 25-33 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “receiving, by the terminal, a third user input corresponding to the second visual representation.” The phrase “a third user input … corresponding to the second visual representation” renders the claim indefinite. Neither the claims itself nor the specification clearly delineate what constitutes an input “corresponding” to a visual representation. Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 24 recites the limitation “wherein the terminal corresponds to the first user and the second terminal corresponds to the second user.” The phrases “the terminal corresponds to the first user” and “the second terminal corresponds to the second user” render the claim indefinite. Neither the claims itself nor the specification clearly delineate what constitutes a terminal that “corresponds” to a user. Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation “wherein the processor-executable instructions, when executed, facilitate ….” The term “facilitate” is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a standard for ascertaining the scope of the term. It is not clear to what degree the claimed processor-executable instructions perform the recited operations. Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 17-18, 20, and 25-26 are rejected for substantially the same reason indicated above for claim 16, at least due to their dependence on the claim.
Claims 27-33 are rejected for substantially the same reasons given above for claim 16.
Additionally, claim 29 is rejected for substantially the same reasons given above for claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 16-18, 20, and 23-33 are rejected under 35 U.S.C. § 103 as being unpatentable over Mikan et al., US 2013/0121481 A1, in view of Martinez, US 2014/0236596 A1, further in view of Roberts, US 2013/0083906 A1.
Regarding claim 1, the combination of Mikan with Martinez and Roberts teaches a method for communication between users of a group chat application, comprising: Displaying, by a terminal, a user interface of a chat application, wherein displaying the user interface of the chat application comprises displaying a first visual representation of speech information from a second user received by the terminal. In Mikan, a GUI may display multiple audio messages exchanged between multiple users. Mikan ¶¶ 54-55, figs. 5-8. The GUI may include a visual representation of speech information (i.e., a “voice note”). Id. ¶¶ 71-72, 99-100, fig. 8. Moreover, Applicant’s admitted “prior art” depicts the claimed user interface of a chat application comprising visual representations of speech information. Spec. fig. 1.
Receiving, by the terminal, a first user input from a first user on a first function control corresponding to the first visual representation; in response to the first user input, displaying, by the terminal, first feature information with the first visual representation, wherein the first feature information comprises a first expression of a user mood, and wherein the first feature information is displayed overlapped at least in part with the first visual representation. In Mikan, the GUI may display additional information (e.g., within a pop-up window). Mikan ¶¶ 72, 77, 97, figs. 5-8. The additional information may include a transcription of speech information, a name of the person associated with speech information, a duration of the speech information, etc. Id. ¶¶ 72, 77. A pop-up window is a window that appears in response to user selection. Pop-up window, Microsoft Computer Dictionary (5th ed. 2002). In Mikan, user input may be received on a function control (e.g., a button or icon) in order to perform an operation. Mikan ¶¶ 72-77, 97.
Mikan does not disclose that the displayed additional information may be an expression of a user mood. However, in Martinez, a user mood (i.e., emotion) may be displayed along with a visual representation of speech information in a chat application. Martinez fig. 2 (step 214), ¶¶ 29, 34-39. Likewise, in Roberts, a user mood may be displayed with a visual representation of a message in a chat application. Roberts fig. 8, ¶¶ 74.
Displaying, by the terminal, a second visual representation of speech information from the first user sent by the terminal. In Mikan, a GUI may display multiple audio messages exchanged between multiple users. Mikan ¶¶ 54-55, figs. 5-8. The GUI may include a visual representation of speech information (i.e., “voice note”). Id. ¶¶ 71-72. Moreover, Applicant’s admitted “prior art” depicts the claimed user interface of a chat application comprising visual representations of speech information. Spec. fig. 1.
Receiving, by the terminal, a second user input from the first user on a second function control corresponding to the second visual representation; and in response to receiving the second user input, displaying, by the terminal, second feature information with the second visual representation, wherein the second feature information comprises a second expression of a user mood, and wherein the second feature information is displayed overlapped at least in part with the second visual representation. In Mikan, the GUI may display additional information (e.g., within a pop-up window). Mikan ¶¶ 72, 77, 97, figs. 5-8. The additional information may include a transcription of speech information, a name of the person associated with speech information, a duration of the speech information, etc. Id. ¶¶ 72, 77. A pop-up window is a window that appears in response to user selection. Pop-up window, Microsoft Computer Dictionary (5th ed. 2002). In Mikan, user input may be received on a function control (e.g., a button or icon) in order to perform an operation. Mikan ¶¶ 72-77, 97.
Mikan does not disclose that the displayed additional information may be an expression of a user mood. However, in Martinez, a user mood (i.e., emotion) may be displayed along with a visual representation of speech information in a chat application. Martinez fig. 2 (step 214), ¶¶ 29, 34-39. Likewise, in Roberts, a user mood may be displayed with a visual representation of a message in a chat application. Roberts fig. 8, ¶¶ 74.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Mikan’s chat application comprising a GUI displaying representations of multiple audio messages with Martinez and/or Robert’s process of presenting a user mood together with a visual representation of a message. Such a modification would compensate for the emotional information that may be lost during a transcription process, and thus facilitate a richer user experience and improve communication. See Martinez ¶ 13.
Regarding claim 2, which depends on claim 1, Mikan teaches: receiving, by the terminal, a third user input corresponding to second visual representation; and after receiving the third user input, ceasing, by the terminal, display of the second feature information. A pop-up window is a window that may be hidden in response to user input. Pop-up window, Microsoft Computer Dictionary (5th ed. 2002). In Mikan, user input may be received on a function control (e.g., a button or icon) in order to perform an operation. Mikan ¶¶ 72-77, 97 (disclosing activating a button or icon to “close a pop up screen”).
	Regarding claim 4, which depends on claim 1, Mikan teaches wherein the first and second visual representations are displayed with respective identifications of originating users corresponding to the first and second visual representations. Mikan ¶ 72.
Regarding claim 5, which depends on claim 1, Mikan teaches wherein a selection of the second visual representation results in the speech information from the first user sent by the terminal being played at the terminal, and wherein a selection of the first visual representation results in the speech information from the second user received by the terminal being played at the terminal. Mikan ¶ 72.
Regarding claim 7, which depends on claim 1, Mikan teaches wherein the chat application facilitates exchange of audio messages between more than two users. Mikan ¶¶ 81, 84.
Regarding claim 23, which depends on claim 1, Martinez and/or Roberts teach wherein the first feature information is not part of the speech information from the second user received by the terminal. In Martinez, a user mood (i.e., emotion) may be displayed along with a visual representation of speech information in a chat application. Martinez fig. 2 (step 214), ¶¶ 29, 34-39. Likewise, in Roberts, a user mood may be displayed with a visual representation of a message in a chat application. Roberts fig. 8, ¶¶ 74. In both cases, the user mood is distinct from speech information.
Regarding claim 24, which depends on claim 1, the combination of Mikan with Martinez and Roberts teaches wherein the first feature information comprising the first expression of user mood and the second feature information comprising the second expression of user mood are displayed at both the terminal and a second terminal, wherein the terminal corresponds to the first user and the second terminal corresponds to the second user. In Mikan, a GUI may display multiple audio messages exchanged between multiple users. Mikan ¶¶ 54-55, figs. 5-8. The GUI may display additional information (e.g., within a pop-up window). Id. ¶¶ 72, 77, 97, figs. 5-8. Mikan does not disclose that the displayed additional information may be an expression of a user mood. However, in Martinez, a user mood (i.e., emotion) may be displayed along with a visual representation of speech information in a chat application. Martinez fig. 2 (step 214), ¶¶ 29, 34-39. Likewise, in Roberts, a user mood may be displayed with a visual representation of a message in a chat application. Roberts fig. 8, ¶¶ 74.
Claims 16-18, 20, and 25-26 are drawn to instructions stored in a medium that implement methods similar to the methods recited in claims 1-2, 4-5, 7, and 23-24. Accordingly, these claims are rejected for substantially the same reasons indicated in the above rejections of the corresponding claims.
Claims 27-33 are drawn to an apparatus that implements methods similar to the methods recited in claims 1-2, 4-5, 7, and 23-24. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Response to Arguments
I. Double Patenting
The prior rejections of claims 1, 11, and 16 on the ground of nonstatutory double patenting have been withdrawn based on the corresponding amendment to the claims.
II. Clarity
	The prior rejections of claims 1-7, 9, 11, 13-14, 16-21, and 23 under § 112(b) have been withdrawn based on the corresponding amendment to the claims.
III. Nonobviousness
First, Applicant argues that, individually, the cited prior art references do not disclose displaying both a first visual representation with first feature information and a second visual representation with second feature information since the cited prior art references “are concerned with visual voicemail systems.” Reply at 9. However, contrary to Applicant’s allegation, the cited prior art references are not solely directed to visual voicemail systems. For example, Mikan discloses a GUI that allows for threaded messaging including voice note messaging. Mikan ¶¶ 48, 71. Thus, Applicant’s argument is not persuasive.
Second, Applicant argues that displaying an expression of user mood in response to receiving a user input would be “contrary to the purpose of including the emotion information according to Martinez.” Reply at 10. Martinez states that the purpose of providing emotion information is to enhance the user experience. Martinez ¶ 13. Displaying an expression of user mood in response to receiving user input would facilitate an enhanced user experience. Thus, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144